UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2008 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:000-53369 SUNSHINE FINANCIAL, INC. (Exact name of registrant as specified in its charter) United States 30-0484296 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 1400 East Park Avenue, Tallahassee, Florida32301 (Address of principal executive offices; Zip Code) (850) 219-7200 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each issuer's classes of common equity, as of the latest practicable date:At November 14, 2008, there were no shares of the issuers' common stock outstanding. SUNSHINE FINANCIAL, INC. Index Page Number PART IFINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2008 (Unaudited) and December 31, 2007 1 Condensed Consolidated Statements of Operations for the Three-Month and Nine-Month Periods Ended September 30, 2008 and 2007 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows For the Nine-Month Periods Ended September 30, 2008 and 2007 (Unaudited) 3-4 Notes to Condensed Consolidated Financial Statements 5-7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 8-16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T.Controls and Procedures 17 PART IIOTHER INFORMATION Item 1.Legal Proceedings Item 1A. Risk Factors 18 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 19 EXHIBIT INDEX 20 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SUNSHINE FINANCIAL, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets (In thousands) At September 30, 2008 At December 31, 2007 (Unaudited) Assets Cash and due from banks $ 2,047 2,127 Interest-bearing deposits with banks 3,427 17,386 Federal funds sold 7,010 5,002 Cash and cash equivalents 12,484 24,515 Securities held to maturity 5,851 - Loans, net of allowance for loan losses of $1,552 and $1,423 135,686 125,602 Premises and equipment, net 3,790 3,553 Federal Home Loan Bank stock, at cost 283 246 Deferred income taxes 1,038 570 Accrued interest receivable 460 458 Other assets 2,313 1,981 Total assets $ 161,905 156,925 Liabilities and Retained Earnings Liabilities: Noninterest-bearing deposit accounts 19,580 20,330 Money-market deposit accounts 18,323 18,381 Savings accounts 29,927 31,204 Time deposits 73,633 67,653 Total deposits 141,463 137,568 Advances for stock subscriptions 2,238 - Borrowings - 500 Official checks 274 296 Advances by borrowers for taxes and insurance 309 - Other liabilities 613 776 Total liabilities 144,897 139,140 Retained earnings 17,008 17,785 Total liabilities and retained earnings $ 161,905 156,925 See accompanying Notes to Condensed Consolidated Financial Statements. 1 SUNSHINE FINANCIAL, INC. AND SUBSIDIARY Condensed Consolidated Statements of Operations (Unaudited) (In thousands) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Interest income: Loans $ 2,144 2,183 6,254 6,459 Securities, held to maturity 75 - 87 - Other 80 93 407 292 Total interest income 2,299 2,276 6,748 6,751 Interest expense on deposit accounts 975 849 3,083 2,249 Interest expense on borrowings - - 4 1 Total interest expense 975 849 3,087 2,250 Net interest income 1,324 1,427 3,661 4,501 Provision for loan losses 195 150 631 525 Net interest income after provision for loan losses 1,129 1,277 3,030 3,976 Noninterest income: Fees and service charges on deposit accounts 512 536 1,465 1,625 Fees and charges on loans 49 61 148 227 Other - 8 - 9 Total noninterest income 561 605 1,613 1,861 Noninterest expenses: Salaries and employee benefits 1,158 1,108 3,433 3,262 Occupancy and equipment 323 265 888 767 Data processing services 212 199 593 596 Professional fees 45 22 123 209 Advertising and promotion 31 48 160 109 Stationary and supplies 23 57 73 99 Other 247 239 618 682 Total noninterest expenses 2,039 1,938 5,888 5,724 (Loss) earnings before income tax benefit (349 ) (56 ) (1,245 ) 113 Income taxes (benefit) (131 ) (429 ) (468 ) (429 ) Net (loss) earnings $ (218 ) 373 (777 ) 542 See accompanying Notes to Condensed Consolidated Financial Statements. 2 SUNSHINE FINANCIAL, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net (loss) earnings $ (777 ) 534 Adjustments to reconcile net (loss) earnings to net cash from operating activities: Depreciation 337 370 Provision for loan losses 631 525 Deferred income tax benefit (468 ) (429 ) Accretion of discounts on securities (2 ) - Net amortization of deferred loan fees and costs 41 71 (Increase) decrease in accrued interest receivable (2 ) 16 (Increase) decrease in other assets (332 ) 334 Decrease in NCUSIF deposit - 1,118 Decrease in official checks (22 ) (8 ) Net increase in advances by borrowers for taxes and insurance 309 - (Decrease) increase in other liabilities (163 ) 92 Net cash (used in) provided by operating activities (448 ) 2,623 Cash flows from investing activities: Purchase of held-to-maturity securities (5,849 ) - Net increase in loans (10,756 ) (6,450 ) Net purchases of premises and equipment (574 ) (105 ) (Purchase of) proceeds from sale of Federal Home Loan Bank stock (37 ) 45 Net cash used in investing activities (17,216 ) (6,510 ) Cash flows from financing activities: Net increase in deposits 3,895 11,339 Increase in advances for stock subscriptions 2,238 - Net decrease in borrowings (500 ) - Net cash provided by financing activities 5,633 11,339 (Decrease) increase in cash and cash equivalents (12,031 ) 7,452 Cash and cash equivalents at beginning of period 24,515 10,701 Cash and cash equivalents at end of period $ 12,484 18,153 (continued) 3 SUNSHINE FINANCIAL, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (Unaudited), Continued (In thousands) Nine Months Ended September 30, 2008 2007 Supplemental disclosure of cash flow information- Cash paid during the period for: Income taxes $ - - Interest $ 3,085 2,249 See accompanying Notes to Condensed Consolidated Financial Statements. 4 SUNSHINE FINANCIAL, INC. AND SUBSIDIARY Notes to Condensed Consolidated Financial Statements 1. Basis of Presentation.The unaudited, condensed consolidated financial statements include the consolidated results of operations of Sunshine Financial, Inc. ("Company" or "Sunshine Financial") and its subsidiary, Sunshine Savings Bank ("Bank").These financial statements do not include the accounts of the Company's parent company, Sunshine Savings MHC.These condensed consolidated financial statements have been prepared in accordance with the instructions for Form 10-Q and Article 8-03 of Regulation S-X and do not include all disclosures required by generally accepted accounting principles for a complete presentation of the Company's financial condition and results of operations.In the opinion of management, the information reflects all adjustments (consisting only of normal recurring adjustments) which are necessary in order to make the financial statements not misleading and for a fair representation of the results of operations for such periods.The results for the three- and nine-month periods ended September 30, 2008 should not be considered as indicative of results for a full year.For further information, refer to the consolidated financial statements and footnotes for the year ended December 31, 2007, included in the Company's Registration Statement on Form S-1. 2. Loan Impairment and Loan Losses. The activity in the allowance for loan losses is as follows (in thousands): Three Months Ended Nine Months Ended September30, September30, 2008 2007 2008 2007 Balance at beginning of period $ 1,484 1,368 1,423 1,526 Provision for loan losses 195 150 631 525 Charge-offs (169 ) (240 ) (601 ) (863 ) Recoveries 42 47 99 137 Balance at end of period $ 1,552 1,325 1,552 1,325 Nonaccrual and past due loans were as follows (in thousands): At September 30, 2008 2007 Nonaccrual loans $ 1,946 275 Past due ninety days or more, still accruing - - $ 1,946 275 The Company has not identified any individual loans as impaired. 4. Regulatory Capital.The Bank is required to maintain certain minimum regulatory capital requirements.At September 30, 2008, the Bank was in compliance with its regulatory capital requirements, and was considered to be “well-capitalized.” 5 SUNSHINE FINANCIAL, INC. AND SUBSIDIARY Notes to Condensed Consolidated Financial Statements, Continued 4. Adoption of Plan of Reorganization and Stock Issuance. On January 29, 2008, the Board of Directors unanimously adopted a Plan of Reorganization and Stock Issuance (the "Plan") pursuant to which the Bank proposes to reorganize from a federally-chartered mutual savings bank into a federally-chartered mutual holding company structure (the "Reorganization") under the laws of the United States of America and the rules and regulations of the Office of Thrift Supervision ("OTS"). The Mutual Holding Company ("MHC") will be owned by, and exclusive voting rights will be vested in, the members of the Bank. As part of the Reorganization, the Bank will convert to a federal stock savings bank (the "Stock Bank") and will establish a federal stock holding company (the "Stock Holding Company") that will be a majority-owned subsidiary of the MHC at all times so long as the MHC structure is maintained. As part of the Reorganization and concurrently with it, the Stock Holding Company intends to undertake a stock issuance through the offering of up to 49% of its to be outstanding common stock (the "Common Stock") in the stock offering (the "Stock Offering"). The remaining common stock to be outstanding will be issued to the MHC. The Stock Offering provides that nontransferable subscription rights to purchase Stock Holding Company Common Stock be offered first to Eligible Account Holders of record as of the Eligibility Record Date, then to the Bank's Tax-Qualified Employee Plans, then to Supplemental Eligible Account Holders of record as of the Supplemental Eligibility Record Date, and then to Other Members.
